Citation Nr: 1758250	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-26 028	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a rating in excess of 30 percent prior to November 13, 2012 for total left knee arthroplasty, to include entitlement to a separate rating for neurologic impairment.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to March 1968 and from January 1991 to October 1991.  He is the recipient of numerous awards and decorations, to include the Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript has been associated with the record. 

In January 2013 and April 2017, the Board remanded the appeal for additional development and it now returns for further appellate review. 


FINDING OF FACT

Prior to promulgation of a decision by the Board, the Veteran withdrew his appeal in May 2017, which was reiterated in his representative's October 2017 Motion to Withdraw Appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal in May 2017, which was reiterated in his representative's October 2017 Motion to Withdraw Appeal. Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


